                  Case 19-12378-KBO              Doc 1069        Filed 05/27/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )
                                                                   )     Re: Docket Nos. 1066, 1067 and 1068

                    NOTICE OF TELEPHONIC HEARING REGARDING
             DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE
                 DEBTORS TO ENTER INTO THE THIRD DIP AMENDMENT

             PLEASE TAKE NOTICE that, on May 26, 2020, the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) filed with the United States Bankruptcy Court for the

District of Delaware (the “Court”) the Debtors’ Motion for Entry of an Order Authorizing the

Debtors to Enter Into the Third DIP Amendment [Docket No. 1066] (the “Motion”), a copy of

which was previously served on you.

             PLEASE TAKE FURTHER NOTICE that, on May 26, 2020, the Debtors also filed with

the Court the Debtors’ Motion for an Expedited Hearing With Respect to Debtors’ Motion for

Entry of an Order Authorizing the Debtors to Enter Into the Third DIP Amendment [Docket No.

1067] (the “Motion to Expedite”), a copy of which was also previously served on you.

             PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s order granting the

Motion to Expedite [Docket No. 1068], a hearing to consider the relief sought in the Motion will




1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
               Case 19-12378-KBO              Doc 1069         Filed 05/27/20        Page 2 of 3




be held telephonically on May 28, 2020 at 11:00 a.m. (ET) (the “Hearing”) before the Honorable

Karen B. Owens, United States Bankruptcy Judge.2

        PLEASE TAKE FURTHER NOTICE that responses, if any, to the Motion may be raised

at the Hearing.

        PLEASE TAKE FURTHER NOTICE THAT IF NO RESPONSE OR OBJECTION IS

RECEIVED PRIOR TO THE HEARING, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




                                Remainder of page intentionally left blank.




2   Any person who wishes to attend must contact COURTCALL, LLC at 866-582-6878 no later than 12:00 p.m.
    (ET) one business day prior to the hearing. Chambers must be contacted regarding any late requests for telephonic
    appearances.


                                                         2
          Case 19-12378-KBO   Doc 1069   Filed 05/27/20    Page 3 of 3




Dated: May 27, 2020            BAYARD, P.A.
       Wilmington, Delaware
                               /s/ Daniel N. Brogan
                               Erin R. Fay (No. 5268)
                               Daniel N. Brogan (No. 5723)
                               600 N. King Street, Suite 400
                               Wilmington, Delaware 19801
                               Telephone: (302) 655-5000
                               Facsimile: (302) 658-6395
                               E-mail:     efay@bayardlaw.com
                                           dbrogan@bayardlaw.com
                               - and -
                               James H.M. Sprayregen, P.C.
                               Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                               Gregory F. Pesce (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200
                               Email:         jsprayregen@kirkland.com
                                              rbennett@kirkland.com
                                              gregory.pesce@kirkland.com
                               - and -
                               Christopher Marcus, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900
                               Email:        cmarcus@kirkland.com

                               Co-Counsel to the Debtors and Debtors in Possession




                                     3
